IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,434-02


EX PARTE JOSE CAVAZOS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4613-B IN THE 197TH JUDICIAL DISTRICT COURT

FROM WILLACY COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty years' imprisonment.  This Court granted Applicant an out-of-time appeal
pursuant to his first habeas writ.  The Thirteenth Court of Appeals affirmed his conviction. Cavazos
v. State, No. 13-02-00482-CR (Tex. App. - Corpus Christi, March 15, 2007, pet. ref'd). 
	Applicant filed a second writ, pro se in the district court on December 21, 2007.  On March
20, 2008, the trial court entered an order appointing counsel to represent Applicant in this matter. 
On April 21, 2008, the habeas record was forwarded to this Court.  The record does not contain
findings of fact and conclusions of law from the trial court, or any documents filed after counsel was
appointed in this matter.  Because it is not clear whether the habeas record is complete, we remand
this application to Willacy County to allow the trial judge to ensure that the record is complete and
to enter findings of fact and conclusions of law.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 


Filed: May 14, 2008
Do not publish